Appeal from an order of the Supreme Court, Chautauqua County (Stephen W. Cass, A.J.), entered September 10, 2013 in a divorce action. The order, among other things, appointed a neutral financial evaluator to appraise and value the portion of the business that defendant was to transfer to plaintiff.
Now, upon reading and filing the stipulation of discontinuance signed by plaintiff and the attorney for defendant on January 21, 2015,
It is hereby ordered that said appeal is unanimously *1318dismissed without costs upon stipulation. Present — Scudder, P.J., Fahey, Peradotto, Carni and Whalen, JJ.